DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the methods of making a composite stencil recited in claims of 1-12.
Regarding both independent claims 1 and 6, the closest prior art of record is Aspens, US 2006/0127581, Lythgoe, US 6,451,561 and Skelton et al., US 5,358,758.
Aspens teaches the preparation of a stencil by printing a stencil mask with a coating material directly onto a woven sheet and further applying a releasable adhesive in the printed area, leaving a stencil region free from both the coating material and adhesive through which a marking solution passes to create a finished mark onto a target surface.  Aspens teaches protecting its adhesive layer with a liner, but does not teach printing adhesive to such liner (i.e., transfer release carrier) required by both claims 1 and 6.  Aspens also does not teach preparing its woven material sheet by 
Lythgoe teaches the preparation of a supported stencil by coating a liquid plastic onto a mesh, followed by curing. Lythgoe also teaches a stencil prepared by printing down both a pressure-sensitive adhesive and adjacent curable or cured stencil material “in register,” i.e., in the same pattern.  However, Lythgoe is silent as to details of its mesh support and thus does not explicitly teach a woven sheet and further does not teach a preparation step of exposing the sheet to heat and pressure. Furthermore, Lythgoe is directed to UV cure materials and a final heat and pressure step to form a finished fused composite stencil is not taught in Lythgoe. 
Skelton, directed to creating structural members formed by layers of interwoven fibrous material, teaches a method of stiffening the material by applying heat and pressure to cause resinous or plastics material to melt and flow around the filaments of the fibrous material.  However, Skelton is directed to a process of forming a plurality of layers and is not otherwise directed to a method of providing a discrete sheet of woven material configured to allow paint to pass therethrough as required by claims 1 and 6.  Thus, there is no teaching or suggestion in Skelton for combining the heat and pressure step according to Skelton with the stencil making methods of either Aspens or Lythgoe.  Furthermore, none of Aspens, Lythgoe or Skelton teach or suggest a final heat and pressure step to form a fused composite stencil that includes a woven layer, a stencil material and a printed pressure sensitive adhesive layer.  Absent further hints in the prior art, the claimed methods would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746